Citation Nr: 0110792	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. M.


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1943 to January 1946, and who died 
in October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.

During a February 2001 hearing, the appellant's 
representative indicated a desire to claim entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991); this is 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  An August 1998 Board decision denied service connection 
for the cause of the veteran's death.

2.  Evidence received since the August 1998 Board decision is 
new and bears directly and substantially on whether the 
veteran's death was related to service and is so significant 
that it must be considered in order to fairly decide the 
claim.





CONCLUSION OF LAW

The August 1998 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this regard, the 
appellant has submitted additional evidence and to the extent 
that the Board is deciding the appellant's claim herein, the 
Board's decision is favorable.  Therefore, the Board 
concludes that the VCAA has been complied with to the extent 
necessary for the Board to reopen the appellant's claim with 
respect to service connection for the cause of the veteran's 
death.

The evidence of record prior to the Board's August 1998 
decision denying service connection for the cause of the 
veteran's death included the veteran's service medical 
records and a statement from Charles D. Barg, M.D., a private 
physician, indicating that he had treated the veteran for 
anxiety, panic, and depression.  The appellant's claim was 
denied on the basis that no medical evidence had been 
presented establishing a nexus between the cause of the 
veteran's death and his service-connected generalized anxiety 
disorder with gastrointestinal symptoms and scar, left 
inguinal and hydrocele.

Subsequent to the Board's August 1998 decision, an October 
1998 letter from Dr. Barg has been submitted.  The letter 
provides that the veteran's service-connected generalized 
anxiety disorder probably played a large contribution and 
could have been related to some of the progression of the 
veteran's physiologic pathology including the contributing 
cause of his death, arteriosclerotic heart disease.

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (2000).

At the time of the veteran's death, service connection was in 
effect for generalized anxiety disorder with gastrointestinal 
symptoms, evaluated as 50 percent disabling, and a scar, left 
inguinal and hydrocele, evaluated as noncompensably 
disabling.

As a general rule, the credibility of evidence is presumed 
when determining whether to reopen a claim.  Justice v. 
Principi, 3 Vet. App. 510, 513 (1992).  Under the test 
established by Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) it must first be determined whether the veteran has 
presented new and material evidence.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that while 
"not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of competent medical evidence 
indicating a relationship between the veteran's service-
connected generalized anxiety disorder and disability that 
resulted in the veteran's death, the Board concludes that 
this is new evidence and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of the disability that resulted in the veteran's 
death.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death is granted.  To this extent 
only, the appeal is granted.


REMAND

When the appellant filed her claim in November 1997, she 
indicated that records from Baptist Hospital during the 
previous year should be obtained, as well as records from a 
Little Rock Diagnostic Clinic, Dr. Brewer, should be 
obtained.  During her personal hearing in February 2001, at 
page 8 of the transcript, it was indicated that the veteran 
had been hospitalized at Baptist Hospital in Little Rock 
three times in the last 12 months of his life.  The record 
reflects that treatment records, dated in August 1996, from 
the Baptist Medical Center in Little Rock have been obtained, 
but it does not appear that an attempt has been made to 
obtain other treatment records relating to the medical care 
of the veteran at the Baptist Medical Center during the last 
year of his life.  Neither does the record indicate that an 
attempt has been made to obtain treatment records from 
Dr. Brewer, also referred to at page 11 of the transcript of 
the January 1999 personal hearing.

During the January 1999 personal hearing, testimony was 
offered regarding a Dr. "Oldstein" performing colon surgery.  
During the February 2001 personal hearing, testimony was 
offered regarding Dr. "Olestein" performing colon surgery.  
At page 14 of the transcript of the February 2000 hearing, 
testimony was offered indicating that one or two of the 
doctors indicated that surgery on the veteran's intestines 
was probably created by his time in service.  The record does 
not indicate that an attempt has been made to obtain records 
relating to the veteran's colon surgery.

During the February 2001 personal hearing, testimony was also 
offered regarding the veteran receiving counseling from a 
Reverend Farmer, as well as testimony being offered, at 
page 6 of the February 2001 transcript, regarding treatment 
by Dr. Hardin.

As noted previously, the VA's duty to assist has recently 
been reaffirmed and clarified.  VCAA.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should:  

(a) Contact the Baptist Medical 
Center in Little Rock, Arkansas, and 
request copies of all records 
relating to health care provided the 
veteran during the year prior to his 
death.

(b) Obtain the full name and address 
of Dr. Brewer and contact 
Dr. Brewer, identified at page 11 of 
the January 1999 hearing transcript, 
and request copies of all records 
relating to his treatment of the 
veteran.

(c) Obtain the full name and address 
of Dr. "Oldstein" or "Olestein" and 
contact this doctor, requesting 
copies of all records relating to 
any treatment he has provided the 
veteran.

(d) Obtain the full name and address 
of Dr. Hardin and contact him, 
requesting copies of all records 
relating to any treatment he has 
provided the veteran.

(e) Contact Dr. Barg, identified in 
October 1997 and October 1998 
letters, and request copies of all 
records relating to any treatment he 
has provided the veteran.

2.  The RO should contact the appellant 
and her representative and advise them 
that they should submit statements from 
the physicians, identified during the 
personal hearing in February 2001, 
indicating these physicians' belief that 
the veteran's death is related to his 
active service or was proximately due to 
or the result of service-connected 
disability.  They should also be advised 
that they should submit a like statement 
from Reverend Farmer, as well as 
information regarding Reverend Farmer's 
education and training.

3.  Then, the claims file should be 
reviewed by an appropriate VA physician 
for the purpose of obtaining an opinion 
regarding any etiology between the 
veteran's service-connected disabilities 
and his death or between his active 
service and his death.  The claims folder 
must be made available for review and the 
physician's report should reflect that 
such review is accomplished.  Based on a 
review of the evidence, the physician is 
requested to provide opinions on the 
following:  (1) Whether it is at least as 
likely as not that the veteran's 
cardiovascular disability existed during 
his active service, within one year of 
discharge from his active service in 
January 1946, or was otherwise related to 
his active service; (2) whether it is at 
least as likely as not that the veteran's 
cardiovascular disability was proximately 
due to or the result of or had been 
chronically worsened by the veteran's 
service-connected generalized anxiety 
disorder with gastrointestinal symptoms 
and a scar, left inguinal and hydrocele; 
or (3) whether it is at least as likely 
as not that the veteran's service-
connected generalized anxiety disorder 
with gastrointestinal symptoms and a 
scar, left inguinal and hydrocele either:  
(a) Caused or contributed substantially 
or materially to cause death; (b) 
resulted in debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(c) were of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  A complete 
rationale for any opinion offered should 
be given..

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal on a de novo basis.

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



